MEMORANDUM**
Esther Hernandez Eziquio, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We review the denial of a motion to reopen for abuse of discretion, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion when it denied the motion to reopen because Hernandez Eziquio failed to present evidence to support her contention that her stepson and husband would suffer exceptional and extremely unusual hardship if she were removed to Mexico. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”). Absent such evidence, the BIA properly concluded that Hernandez Eziquio failed to show prima facie eligibility for cancellation of removal. See Ordonez, 345 F.3d at 785 (holding that prima facie eligibility is demonstrated by showing there is a reasonable likelihood that the statutory requirements for relief have been satisfied).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.